Citation Nr: 0324325	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


REMAND

On July 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements for the veteran to be 
afforded the following examinations:  orthopedic 
and neurological.  Please request that the 
appropriate VA medical facility coordinate this 
effort with the North Carolina Department of 
Corrections, Watauga County.  (The VA medical 
facility should be instructed to make arrangements 
with the state to have the veteran escorted to the 
VA facility for examination.  If the veteran's 
travel from the facility where he is incarcerated 
to the VA facility is not permitted by state 
authorities, the VA medical facility should make 
arrangements for a fee-basis examination at the 
facility where the veteran resides or by a VA 
physician who travels to the veteran, if possible.  
See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA must 
tailor its assistance to a veteran's peculiar 
circumstances of confinement).  All efforts to 
schedule the examinations must be clearly 
documented in the veteran's claims folder.  
The claims folder must be made available to the 
examiner(s).  All pertinent medical complaints, 
symptoms, and clinical findings should be recorded. 
The examiner(s) should provide a detailed rationale 
for all opinions expressed.  
a)	The examiner conducting the neurological 
evaluation must discuss the presence or absence 
of pathology associated with the service-
connected residuals of the veteran's low back 
strain, i.e. whether any disc disease shown on 
examination resulted from, or was made worse by, 
the service-connected strain residuals.  All 
symptoms due to disc disease should be described 
in detail.  In this regard, the examiner should 
express an opinion as to whether the severity of 
any intervertebral disc syndrome shown on 
examination is best described as moderate, 
severe, or pronounced.  (A copy of the rating 
criteria should be provided to the examiner--
38 C.F.R. § 4.71a, Diagnostic Code 5293.)  In 
considering this question, the examiner should 
discuss the presence or absence of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased 
disc and whether the veteran experiences 
intermittent relief or only little intermittent 
relief from pertinent symptomatology.
The examiner conducting the orthopedic 
evaluation must provide the active and 
passive ranges of motion (in degrees with 
an explanation as to the normal range of 
motion) of the veteran's low back which 
are found on examination. The examiner is 
asked to classify the limitation of 
motion of the lumbar spine as moderate or 
severe.  Additionally, the examiner 
should comment on the absence or presence 
of lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position.  The examiner is also 
asked to comment on whether there is 
listing of the whole spine to the 
opposite side, positive Goldthwait's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  
Finally, the examiner is asked whether 
the diagnosed disorder causes weakened 
movement, excess fatigability, or 
incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the joint; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
disability; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the disorder; 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability. Functional loss due to 
pain should be equated to additional 
range of motion lost beyond that 
demonstrated clinically-moderate or 
severe.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





